Exhibit 10.1
June 22, 2009
Dr. Tim Stenzel
1700 Hog Hollow Road
Dripping Springs, TX 78620
Dear Tim:
We are pleased to extend the following offer of employment to you:

     
Title:
  Chief Scientific Officer
 
   
Reporting to:
  Doug Bryant, President & CEO
 
   
Compensation:
  $285,000 annually
 
   
Annual Bonus:
  You will participate in the bonus plan with a target bonus of 40% at
achievement of plan, consistent with our SVP level executives.
 
   
Equity:
  You will receive equity equal to $325,000 in total value with half of such
value awarded in the form of non-qualified stock options (vesting over four
years with 50% vesting on the second anniversary of the grant date and annually
thereafter) and half of such value in the form of time-based restricted stock
(cliff vesting at the end of four years). The purchase price will be the closing
NASDAQ market price of Quidel’s stock on your actual start date.
 
   
Vacation Benefit:
  You will receive four weeks of vacation per year, accrued from your
anniversary date.
 
   
Relocation/
Inducement Bonus:
  You will receive $100,000 (net), payable as a lump sum in the first ten days
of employment. In addition, Quidel will pay for up to 90 days of temporary
housing and will put you in touch with Relocation Coordinates for assistance
with your move.
 
   
Change in Control
Agreement:
  You will be provided with change of control protection as outlined for other
officers. Details of this protection are contained in the attached Agreement re:
 
  Change in Control.
 
   
Start Date:
  TBD

In addition to the above, as a Quidel employee, you will be eligible to
participate in our benefits programs, which will take effect on your first day
of employment. A summary of these benefits is provided in the enclosed
materials. Details of these benefit plans will be provided to you upon your
employment.
As a condition of employment with Quidel Corporation, you will be required to:
(1) read, sign and return one copy of the enclosed Invention and Confidential
Information Agreement; (2) within the first three days of employment, you must
provide documents from the enclosed List of Acceptable Documents (I-9) which
prove your identity and right to work in the United States; and (3) read, sign
and return one copy of page 5 of the enclosed Employee Code of Conduct.

 



--------------------------------------------------------------------------------



 



Dr. Tim Stenzel
Offer Letter
Page 2
This offer of employment is contingent upon successfully passing a
pre-employment drug screen, background and reference check. Our vendor will be
in contact with you to set up your drug screen appointment, which must be
completed as soon as reasonably possible.
Quidel Corporation is an at-will employer. This means that you have the right to
terminate your employment with Quidel at any time, for any reason, with or
without notice. Similarly, Quidel has the right to terminate the employment
relationship at any time, for any reason, with or without notice. Any contrary
representations, which may have been made to you, are superseded by this offer.
Any modifications to this “at-will” term of your employment must be in writing
and signed by you and Quidel’s President.
If you should voluntarily leave the company within two years of beginning work,
or two years of receiving relocation assistance, whichever is later, you will be
required to repay a prorated portion of all relocation expenses covered by
Quidel. You must make this repayment within 30 days of providing notice of your
resignation.
This offer expires seven days from the date of this letter. Please indicate your
acceptance of our offer by signing below and returning a copy of this letter to
Human Resources as soon as possible.
Tim, on behalf of senior management, we are looking forward to having you join
us as we work together to provide quality products to the medical community and
to create value for the employees and shareholders of Quidel Corporation.
Sincerely,
/s/ Phyllis Huckabee
Phyllis Huckabee
Vice President, Human Resources

cc:   Doug Bryant
Human Resources

Enclosures
I have read, understand and accept these terms and conditions of employment. I
further understand that while my salary, benefits, job title and job duties may
change from time to time without a written modification of this agreement, the
at-will term of my employment is a term of employment which cannot be altered or
modified except in writing, signed by me and Quidel’s President.

     
/s/ Tim Stenzel
  July 6, 2009  
Signature
  Date

 